Bond, J.
— This action is for the collection of a Toad poll tax under section 7816 of the Revised Statutes •of 1889. There was a judgment in favor of defendant ■and an appeal therefrom.
The only point alleged as error by the appellant is, that the court permitted the defendant to establish by -oral evidence that he was not an able-bodied man. The •appellant insists that the only competent evidence of this fact is a certificate of exemption by the county court ■under the amendment to that effect adopted in 1887, ■and carried into the Revised Statutes of 1889, section '7815. The respondent insists, first, that the consideration of this question involves the construction of the revenue laws of the state, and, second, that this proceeding is one where a political subdivision of the state is a party; and he moves the transfer of the cause to the supreme court under section 3300 of the Revised .Statutes of 1889.
We are satisfied from an examination of the sections •of the statute ('sections 7815 and 7816, Revised Statues, 1889), governing.the collection of road poll tax, .that ■the determination of this appeal would involve the construction of the revenue laws of the state. This we are prohibited from doing by the .Constitution. We, there-fore, order this cause transferred to the supreme court.
All the judges concur.